                  EXHIBIT 1




Case 1:20-cv-00442-CCE-JLW Document 65-1 Filed 09/29/20 Page 1 of 2
                                       Current Schedule   Proposed Modified
                                                              Schedule
 Last day to produce documents            October 2, 2020 November 17, 2020
 Depositions of all non-expert           October 30, 2020  February 12, 2021
 witnesses and fact discovery shall
 be completed
 Meet and confer regarding pretrial     November 2, 2020    February 19, 2021
 schedule
 Joint submission regarding pretrial    November 9, 2020    February 24, 2021
 schedule
 Plaintiffs shall submit expert        November 13, 2020    February 26, 2021
 witness reports
 Defendant shall submit expert            January 8, 2021      April 23, 2021
 witness reports
 Last day to serve Requests for          January 29, 2021      April 16, 2021
 Admission
 Plaintiffs shall submit rebuttal        February 8, 2021       May 21, 2021
 expert reports (10 days any
 additional deps)
 All Daubert and SJ motions to be       February 22, 2021        June 4, 2021
 filed
 Last day to respond to Requests for    February 29, 2021       May 17, 2021
 Admission
 Daubert and SJ Oppositions               March 21, 2021         July 6, 2021
 Replies to Daubert and SJ                  April 3, 2021       July 20, 2021
 Case ready for trial                      April 21, 2021      August 2, 2021




110255177



      Case 1:20-cv-00442-CCE-JLW Document 65-1 Filed 09/29/20 Page 2 of 2
